Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 12/15/2021.  Claims 1 and 7 are amended, claims 5, 11 and 14 are canceled, and no claims are added; Claims 1-4, 6-10, and 12-13 are pending in this application.
The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
 Response to Arguments
Applicant amends claim 13 and cancels claim 14, thus 35 USC 101 rejection of claims 13-14 is withdrawn in view of claim amendments.
Applicant's arguments filed 12/15/2021 regarding the 35 USC 103 claims 1-4, 6-10 and 12-13 have been fully considered but they are not persuasive. 
Applicant submits Claim 1 is respectfully submitted to be patentably distinguishable over Li and Emadzadeh.  Examiner respectfully disagrees.
Examiner notes that Emadzadeh teaches wherein said any data item of the initial set of data items is inconsistent with the respective location for said one or more further devices in that said any data item comprises a particular location associated with a particular identity, wherein the particular location is different from the respective location obtained for one of said one or more further devices that is associated with the particular identity (See Emadzadeh [0081]-[0088] geometric pruning algorithms Figs 8-9, and specifically [0086]-[0087] 
Applicant remarks are directed against the RSSI portion of Emadzadeh (See remarks pages 3-4), which are moot since the current rejection is on the geometric pruning teaching of Emadzadeh.   Applicant further remarks regarding Emadzadeh geometric pruning (See remarks page 5) that “Emadzadeh merely discloses that pruning is done based on the estimated locations in order to provide a list of Aps which are suitably positioned for use in location fixing but does not disclose how this pruning is done and therefore fails to teach the feature”.  Examiner respectfully disagrees.
Examiner notes that as updated rejection outlines the pruning of Emadzadeh removes APs exceeding distance sensitivity and thus is equivalent of removing said data items that are “inconsistent with the respective location” as recited in the claims.
Examiner also notes that “inconsistent” is not a known term in the art and thus the claim language is broad, and examiner’s interpretation of inconsistent as exceeding a distance criteria is reasonable and examiner suggests that applicant amend claim to include any distinguishing criteria regarding the term “inconsistent”.
Rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 7-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Guanfeng et al. US 20120157121 A1 in view of Emadzadeh; Amir A. et al US 20140211691 A1.

Regarding Claims 1 and 7, Li discloses A method, performed by a location service component, for providing at least one estimate of a location related to a device (See Li Abstract, [0001], Fig. 3 [0006], Fig. 6 and [0071]: determining, by a location service, an estimate of the physical location of a wireless device), wherein the device is currently unable to report the location (See Li [0007] “…wireless devices that do not have a location determination capability, that have only a low-resolution location determination capability, or that currently are unable to use their native location determination capability due to interference..”), wherein the method comprises: 
receiving, from a client component, a request for said at least one estimate of the location related to the device (See Li Fig. 3 [0006], Fig. 6 [0072]: receiving, by the location service from the wireless device, a location query containing the wireless peer identifiers of the nearby wireless peers of the wireless device), 
estimating the location based on a predictive model to obtain an initial set of data items, wherein each data item includes a respective estimate of the location related to the device and a set of identities representing one or more further devices in a neighbourhood of the device (See Li Fig. 3 [0006], Fig. 6 [0071]-[0072]: applying, by the location service, a location , 
obtaining a respective location for each of said one or more further devices based on the set of identities (See Li Fig. 3 [0006], Fig. 6 [0071]-[0072, by the location service, the back-end to obtain previously stored physical location and other descriptive information for the identified wireless peers), 
sending, to the client component, one or more respective estimates of the pruned set of data items (See Li Fig. 3 [0006], Fig. 6 [0071]-[0072] query interface 52 returns the estimated location to the requesting peer). 
Li does not explicitly disclose removing any data item from the initial set of data items that is inconsistent with the respective location for said one or more further devices to obtain a pruned set of data items, wherein said any data item of the initial set of data items is inconsistent with the respective location for said one or more further devices in that said any data item comprises a particular location associated with a particular identity, wherein the particular location is different from the respective location obtained for one of said one or more further devices that is associated with the particular identity.
Emadzadeh teaches removing any data item from the initial set of data items that is inconsistent with the respective location for said one or more further devices to obtain a pruned set of data items (See Emadzadeh Fig.1, Fig. 3, [0051]-[0053] [0051] Certain APs may not be suitable for use for a variety of different reasons…the mobile device may further prune the list of APs using techniques which involve estimating the location of each remaining AP on the pruned list ..AP location estimating procedures and geometry-based pruning procedures 
wherein said any data item of the initial set of data items is inconsistent with the respective location for said one or more further devices in that said any data item comprises a particular location associated with a particular identity, wherein the particular location is different from the respective location obtained for one of said one or more further devices that is associated with the particular identity (See Emadzadeh [0081]-[0088] geometric pruning algorithms Figs 8-9, and specifically [0086]-[0087] where APs exceeding distance sensitivity teach “inconsistent with the respective location” and location of AP teaches particular location and center location teaches respective location).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li to include the noted teachings of Emadzadeh, in order to save computing resources and identify APs which are suitable for use in location fixing (Emadzadeh [0006]).

Regarding Claims 2 and 8, the combination teaches wherein the obtaining of the respective location for each of said one or more further devices comprises one of: estimating the respective location based on the predictive model, and receiving the respective location from said each of said one or more further devices (See Li Fig. 6, [0071] “..location update message include a peer identity and location information for the sending peer, which update server 24 associates with one another and stores in location data store 42..”).

Regarding Claims 3 and 9, the combination teaches wherein the predictive model is based on a machine learning method (See Li Fig. 3, [0055]: "Location model 58 may include data structures, algorithms, and accumulated learning.").

Regarding Claim 13, the combination teaches A computer program, comprising computer readable code units which when executed on a location service component causes the location service component to perform a method according to claim 1 (See Li [0012] non-transitory computer-readable medium containing instructions).

Regarding Claim 14, the combination teaches A carrier comprising a computer program according to claim 13, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium (See Li [0012] non-transitory computer-readable medium containing instructions).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Guanfeng et al. US 20120157121 A1 and Emadzadeh; Amir A. et al US 20140211691 A1, further in view of Chang; Jae Woo et al. US 20170357431 A1

Regarding Claims 4 and 10, the combination teaches the machine learning method (See Li Fig. 3, [0055]: "Location model 58 may include data structures, algorithms, and accumulated learning.").
the machine learning method comprises a last-N-items method.
Chang teaches the machine learning method comprises a last-N-items method (See Chang Fig. 13, Fig. 14, [0113] As shown, the client data processor 1330 includes a data limiter 1332 and a sorter 1334. In some embodiments, each client's data limiter 1332 discards all but N predicted locations for that client.. The processor 1315 then provides this sorted list to the requesting location data client 1310).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Chang, in order to provide the user easy access to view a location on a map (Chang [0036]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Guanfeng et al. US 20120157121 A1 and Emadzadeh; Amir A. et al US 20140211691 A1, further in view of Abramson; Dan et al. US 20160216130 A1.

Regarding Claims 6 and 12, the combination teaches the device is currently unable to report the location (See Li [0007] “…wireless devices that do not have a location determination capability, that have only a low-resolution location determination capability, or that currently are unable to use their native location determination capability due to interference..”)
The combination does not teach determining that the device is currently unable to report the location by initiating a check of a power level of the device.
 teaches determining that the device is currently unable to report the location by initiating a check of a power level of the device (See Abramson [0352] battery capacity of device, [0373] “..whereas upon determining that the device is not connected to a power source, its GPS can be sampled relatively less frequently (or not at all)..” [0627]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Abramson, in order to improve the associated power consumption (Abramson [0627]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647